Citation Nr: 0420696	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for viral 
hepatitis, to include hepatitis B and C.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension (HTN).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from May 1973 to May 1976 
and a period of active duty for training from July 21, 1978, 
to August 3, 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in February 2002.  At that 
time, a noncompensable rating in effect for HTN was also 
confirmed.  

In a June 2003 determination, the RO granted an increased 
rating of 10 percent for HTN.  Additionally, it was 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for viral 
hepatitis, but the claim was again denied.  As to the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for viral 
hepatitis, the Board does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, although the RO in the 
current appeal has reviewed the claim on a de novo basis, the 
issue is as stated on the title page. As service connection 
for hepatitis B and C was also denied, for purposes of 
clarity, the issues of entitlement to viral hepatitis and 
hepatitis B and C have been combined as indicated on the 
title page of this decision.  

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  The remand 
addresses the issues of entitlement to service connection for 
viral hepatitis, to include hepatitis B and C, and 
entitlement to a rating in excess of 10 percent for HTN.  


FINDINGS OF FACT

1.  In a November 1976 decision, the RO denied the claim of 
entitlement to service connection for viral hepatitis.  The 
veteran was notified of his procedural appellate rights that 
same month.  He did not appeal the decision.  

2.  Evidence submitted since the November 1976 rating 
decision bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for viral hepatitis, to include 
hepatitis B and C, has been received.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

Here, the AOJ, in an August 2001 letter, did provide the 
veteran with VCAA notice prior to the initial decision.  
However, this letter did not contain the fourth element set 
forth in Pelegrini.  Although the VCAA letter provided to the 
veteran does not contain the fourth element, the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  
Subsequent to the pre-AOJ adjudication letter in August 2001, 
the February 2002 rating decision and June 2003 statement of 
the case (SOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The SOC included the pertinent law 
and regulations pursuant to VCAA.  The pre-AOJ adjudication 
letter in August 2001 and the June 2003 SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

New and Material

In a November 1976 rating decision, the RO denied entitlement 
to service connection for viral hepatitis on the basis that 
although such was currently shown, it was not demonstrated in 
service and was not related to his service.  The veteran was 
notified of this decision that same month, but he did not 
appeal this decision.  Thus, this decision is final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1976 denial 
included the veteran's claim, his service medical records 
(SMRs), and postservice VA treatment records dated in 1976.  
His SMRs were negative for inservice complaints of, or 
treatment for, viral hepatitis.  The VA records show he was 
hospitalized in August 1976, within months after separation 
from service, for acute viral hepatitis.  

In April 2001, the veteran attempted to reopen his claim for 
service connection for a viral hepatitis.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Here, 
the RO, in the June 2003 SOC specifically noted that the 
claim was reopened, the Board agrees.

The evidence associated with the claims file subsequent to 
the RO's November 1976 decision includes statements by the 
veteran and additional postservice private and VA treatment 
records.  In a September 2002 statement, a private physician, 
K. P., M.D., noted that the veteran was currently being 
treated for chronic hepatitis C.  It was also noted that the 
veteran also tested positive for hepatitis B but that the 
antigen was negative.  The physician noted that he had 
reviewed the medical records, to include those from August 
1976 when the veteran was hospitalized for acute viral 
hepatitis.  He pointed out that it was unknown at that time 
what type of hepatitis the veteran contracted.  The physician 
noted, however, that it was known that the incubation period 
for hepatitis B was anywhere from 50 to 180 days and between 
2 to 6 weeks for hepatitis C.  He pointed out that the 
veteran was discharged form service in May 1976.  

The above evidence is new.  It was not previously of record 
at the time of the November 1976 rating decision.  It is not 
cumulative of prior records because it provides additional 
details regarding the veteran's viral hepatitis and to when 
it might have been contracted.  This evidence is relevant and 
probative of the issue and bears directly and substantially 
upon the facts regarding whether the veteran's viral 
hepatitis is of service origin.  Since the credibility of the 
evidence is presumed in determining whether new and material 
evidence has been submitted, this evidence is relevant and 
probative of the issue whether the veteran's viral hepatitis, 
to include hepatitis B and C is of service origin.  Justus, 
3 Vet. App. at 513.  


ORDER

New and material evidence having been submitted, the claim of 
service connection for viral hepatitis, to include hepatitis 
B and C, is reopened: to this extent only, the appeal is 
granted.  


REMAND

As noted in the above decision, the Board notes that further 
medical evaluation is needed to determine etiology of the 
veteran's Hepatitis C.  Moreover, as to the issue of an 
increased rating for HTN, while the evidence of record 
includes private clinical records from December 2001, the 
veteran alleges that more recent private medical records show 
that his blood pressure now meets the criteria for an 
increased rating.  Additionally, the veteran's representative 
notes that VA had not examined the veteran for his 
hypertension.  VA's duty to assist includes obtaining recent 
medical records and thorough and contemporaneous examinations 
in order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:
:
1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  As the veteran's October 2002 
authorization is of record, the AMC 
should contact Kaiser in Gardena, CA and 
Harbor City, CA and request copies of the 
veteran's complete clinical and treatment 
records to include laboratory reports 
pertaining to his hypertension and 
hepatitis from December 2001 to present.  
If records are not available, the veteran 
should be so advised.

3.  After completion of #1-2 above, the 
AMC should arrange for an appropriate VA 
examination to determine the etiology of 
viral hepatitis, to include hepatitis B 
and C.  The claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.   The 
examiner is request to provide an opinion 
as to whether it is as least as likely as 
not that viral hepatitis, to include 
hepatitis B and C, is of service origin.  
Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale and should address the 
service medical records and the post-
service medical evidence.  

4.  The AMC should ask the veteran if he 
keeps a log of blood pressure readings.  
If such log exists, the AMC should ask 
the veteran to submit a copy of such from 
April 2001 to present.

5.  After completion of #1-4 above, the 
AMC should arrange for a VA examination 
to determine the nature and severity of 
the veteran's hypertension/high blood 
pressure.  The claims file and a copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.   Blood 
pressure readings must be taken and the 
results recorded.  If the veteran keeps a 
log of blood pressure readings, a copy of 
such should also be reviewed by the 
examiner and placed in the record.

6.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issue of service connection for viral 
hepatitis, to include hepatitis B and C 
and the issue of an increased rating for 
HTN.  If the benefits requested are not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all applicable 
criteria pertinent to the veteran's 
claims, which have not been previously 
provided in the statement of the case or 
SSOC.  A reasonable period of time for a 
response should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



